Hubbard, J.
All the questions, which arise in these cases, have been settled in the case of Eastman & another v. Eveleth, (ante, p. 137,) except the claim for five times the lawful interest of the money, for not paying over the same. The provision of the Rev. Sts. c. 97, § 73, is this : “If any officer shall unreasonably neglect to pay any money, collected by him on execution, when demanded by the creditor therein, he shall forfeit and pay to the creditor five times the lawful interest of the money, from the time of the demand until it is paid ”—which is a revision of the previous St. of 1783, c. 44, § 3.
Without repeating the facts, which have been fully stated in the preceding case, we are of opinion, upon a fair consideration of them, that the officer did not, in the situation in which he was placed, so unreasonably neglect to pay the money collected, as to incur the forfeiture prescribed by the revised statutes, and consequently that simple interest only is to be paid, to be computed from the 15th day of February 1840, on which day all obstructions in the way of paying the money were for the time removed. The verdicts in favor of the plaintiffs are to be altered, and conformed to this opinion.